Citation Nr: 1734405	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right inguinal herniorrhaphy with mesh, to include hole in upper right groin, hydroceles, weakness of the right side from the groin down to the leg, and emotional distress.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for complications of right inguinal herniorrhaphy with mesh, to include hole in upper right groin and emotional distress.  

In March 1996, the Veteran submitted a claim for compensation under 38 U.S.C.A. § 1151 for complications of a right hernia repair operation that took place on January 19, 1996 at the Albuquerque VA Medical Center (VAMC).  The RO issued a rating decision denying the claim in December 1997.  Less than a year later, the Veteran submitted a statement entitled "Notice of Disagreement" pertaining to his § 1151 claim.  See June 28, 1998 Veteran statement.  In March 2013, the RO issued yet another rating decision denying the claim.  Thus, for clarification purposes, the Veteran's June 1998 statement is considered a notice of disagreement (NOD) and he therefore appeals the RO's December 1997 rating decision.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for compensation under 38 U.S.C.A § 1151.  

The Veteran claims that he suffers from complications associated with a right hernia repair performed by VA medical staff in January 1996.  Specifically, he avers that he had a hole in his upper right groin, hydroceles, weakness of the right side from the groin down to the leg, and emotional distress because VA administered "general" instead of "local" anesthesia and used a "medical student" instead of a general surgeon.  See May 2017 Board hearing testimony.  Nevertheless, the Veteran has not submitted medical testimony attributing his current complaints to the surgery; further, he has not been afforded a VA examination or opinion to determine whether VA's surgery caused his claimed ailments. 

The Board notes that 38 U.S.C.A. § 1151 was revised, effective October 1, 1997, and the new version of the law is more restrictive than the old version.  A new regulation (38 C.F.R. § 3.361) adopting this change was promulgated in September 2004.  However, as described above, the new law and its implementing regulation do not apply in the instant case because the Veteran's claim has been pending since before the law change.  VAOPGCPREC 40-97.  Therefore, the Board will apply the version of 38 U.S.C.A. § 1151 and the related regulation 38 C.F.R. § 3.358 (as opposed to 38 C.F.R. § 3.361), which was in effect prior to the change.  

The version of the law and regulation applicable to the present case provides that where a Veteran suffers additional disability resulting from a disease or injury, or an aggravation of an existing disease or injury, as the result of VA hospitalization, medical or surgical treatment, or examination, compensation may be paid in the same manner as if the disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991).

Compensation is precluded where disability: (1) is not causally related to VA hospitalization or medical or surgical treatment; or (2) is merely coincidental with the VA hospitalization or medical or surgical treatment; or (3) is the continuance or natural progress of diseases or injuries for which VA hospitalization or medical or surgical treatment was authorized; or (4) is the certain or near certain result of the VA hospitalization or medical or surgical treatment.  Where a causal connection exists, there is no willful misconduct, and the additional disability does not fall into one of the above-listed exceptions, the additional disability will be compensated as if service-connected. 38 C.F.R. § 3.358 (effective prior to October 1, 1997).

In Brown v. Gardner, 513 U.S. 115, 119-121 (1994), the U.S. Supreme Court found that the statutory language of 38 U.S.C.A. § 1151, as it existed at the time, simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.

As such, neither evidence of an unforeseen event nor evidence of VA negligence or fault would be required in order for this claim to be granted.  The only question for consideration is whether the Veteran has additional disability, claimed as a hole in his upper right groin, hydroceles, weakness of the right side from the groin down to the leg, or emotional distress as a result of VA training, hospitalization, medical or surgical treatment, or examination.  Any such additional disability; however, must have been neither a continuance nor natural progression of the Veteran's disease or injury nor a necessary consequence of the surgery (i.e., intended to result from, or was certain to result from, the surgery performed).  On remand, VA should obtain an opinion from a qualified medical professional to determine if this is the case.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include outstanding consent forms from the Albuquerque VAMC dated from before January 19, 1996 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an opinion from an appropriately qualified VA examiner to determine if the Veteran sustained any additional or aggravated disability to his pre-operative hernia as a result of the January 19, 1996 right hernia repair VA surgery or any medications then prescribed.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether an examination is necessary to provide an adequate opinion.

a.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail.

b.  As a threshold question, the examiner must indicate whether it is as likely as not (at least 50 percent) that the Veteran suffered from an additional or aggravated disability causally related to his January 19, 1996 surgery.  The examiner is reminded that under the applicable law, evidence of an unforeseen event, VA negligence, or fault is NOT required or relevant to the ultimate issue in this case.  Thus, the examiner should limit his or her inquiry to whether the Veteran's additional or aggravated disabilities are causally related to his January 19, 1996 surgery.  Additionally, the examiner is advised that any such additional or aggravated disability must have been neither a continuance nor natural progression of the Veteran's disease or injury nor a necessary consequence of the surgery (i.e., intended to result from, or was certain to result from, the surgery performed) for it to be considered "causally related" to the Veteran's January 1996 surgery.
      
c.  The examiner is to comment on the Veteran's statements post-surgery as well as his Buddy statement indicating that he was sedated and unable to walk or urinate shortly after the surgery.  See April 1998 buddy statement.  The examiner is also to comment on the Veteran's claim regarding anesthesia used and contemporaneous surgery notes.  Further, the examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.

d.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





